Name: Council Regulation (EEC) No 3895/91 of 11 December 1991 laying down rules for the description and presentation of special wines
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|31991R3895Council Regulation (EEC) No 3895/91 of 11 December 1991 laying down rules for the description and presentation of special wines Official Journal L 368 , 31/12/1991 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 39 P. 0249 Swedish special edition: Chapter 3 Volume 39 P. 0249 COUNCIL REGULATION (EEC) No 3895/91of 11 December 1991laying down rules for the description and presentation of special wines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 72 (1) thereof, Whereas Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (3), as last amended by Commission Directive 91/72/EEC (4), provides for the introduction of the principle of the compulsory indication of the actual alcoholic strength of all alcoholic beverages; whereas, on the other hand, Article 10a thereof provides for the determination, by specific provisions, of detailed rules governing the indication of the alcoholic strength by volume on the labelling of products falling within CN code 2204; Whereas the description of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines is not regulated by Council Regulation (EEC) No 2392/89 of 24 July 1989 laying down general rules for the description and presentation of wines and grape musts (5), as last amended by Regulation (EEC) No 2356/91 (6), nor by Council Regulation (EEC) No 3309/85 of 18 November 1985 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines (7), as last amended by Regulation (EEC) No 2357/91 (8); whereas specific rules should be laid down for the indication of the alcoholic strength by volume on the labelling of such wines; Whereas the use of lead-based capsules to cover the closing devices of containers in which wines or grape musts are marketed should be banned, in order to avoid, firstly, any risk of contamination, in particular by accidental contact with those products, and, secondly, any risk of environmental pollution from waste containing lead from the aforementioned capsules; whereas, however, provision should be made for a period of adjustment for the manufacturers and users of these capsules and, with this in view, the ban in question should be applied only from 1 January 1993 onwards; Whereas Council Regulation (EEC) No 1627/86 of 6 May 1986 laying down rules for the description of special wines with regard to the indication of alcoholic strength (9) should be repealed, HAS ADOPTED THIS REGULATION: Article 11. The description on the labelling of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines, as referred to in Annex I to Regulation (EEC) No 822/87 and Article 2 of Regulation (EEC) No 2391/89 (10), shall include the actual alcoholic strength by volume. 2. The actual alcoholic strength by volume shall be indicated in accordance with the conditions laid down in the implementing provisions. ¹ ¹Article 2Lead-based capsules or foils shall not be used to cover the closing devices on liqueur wines, semi-sparkling wines or aerated semi-sparkling wines. Article 31. Regulation (EEC) No 1627/86 is hereby repealed. 2. References to the repealed Regulation shall be understood to be references to this Regulation and are to be interpreted in accordance with the table of equivalence set out in the Annex hereto. Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 2 shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1991. For the CouncilThe PresidentP. BUKMAN(1) OJ N ° L 84, 27. 3. 1987, p. 1. (2) OJ N ° L 163, 26. 6. 1991, p. 6. (3) OJ N ° L 33, 8. 2. 1979, p. 1. (4) OJ N ° L 42, 16. 2. 1991, p. 27. (5) OJ N ° L 232, 9. 8. 1989, p. 13. (6) OJ N ° L 216, 3. 8. 1991, p. 1. (7) OJ N ° L 320, 29. 11. 1985, p. 9. (8) OJ N ° L 216, 3. 8. 1991, p. 2. (9) OJ N ° L 144, 29. 5. 1986, p. 4. (10) Council Regulation (EEC) No 2391/89 of 24 July 1989 defining certain products in the wine sector falling within CN codes 2009 and 2204, and originating in third countries (OJ N ° L 232, 9. 8. 1989, p. 10). ANNEX >TABLE>